IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 In the Matter of the Detention of                No. 83306-5-I

 M.N.                                             DIVISION ONE

                                                  UNPUBLISHED OPINION



        CHUN, J. — A superior court commissioner ordered M.N. to 180 days of

involuntary treatment. M.N. moved to revise the commissioner’s order. The trial

court denied M.N.’s motion on the pleadings without hearing oral argument. M.N.

appeals, contending the failure to hear oral argument violated his right to due

process. For the reasons below, we affirm.

                                  I. BACKGROUND

        M.N. has a long history of involuntary commitments, including less

restrictive alternative (LRA) placements. On August 21, 2020, Western State

Hospital staff petitioned to commit M.N. for an additional 180 days under

chapter 71.05 RCW, claiming he was gravely disabled. The petition

recommended an LRA placement when available.

        A Pierce County Superior Court commissioner held a hearing on the

petition on September 14. Dr. Wendi Wachsmuth, a clinical psychologist,

testified that M.N.’s symptoms were consistent with a diagnosis of schizophrenia.

The commissioner found that M.N. was gravely disabled and ordered 180 days of




  Citations and pin cites are based on the Westlaw online version of the cited material.
No. 83306-5-I/2


involuntary treatment. The commissioner also found him eligible for an LRA

placement.

       M.N. moved to revise the commissioner’s ruling under Pierce County

Local Rule (PCLR) 7(a)(12). He sought revision of the commissioner’s findings

that he suffers from a behavioral health disorder and is gravely disabled and

made written arguments supporting his motion.

       A Pierce County Superior Court judge entered a ruling denying M.N.’s

motion without hearing oral argument on the motion. The ruling provided that,

“This order was entered based on the pleadings filed. Due to the COVID-19

public health emergency, there were no personal appearances” and stated that

the court “reviewed the records and files herein.”

       M.N. appeals.

                                    II. ANALYSIS

       M.N. says the trial court violated his right to due process when it ruled on

his motion for revision without hearing oral argument.1 He contends he has a

procedural due process right to present oral argument in this context and that

PCLR 7(a)(12)(A) mandated that the trial court allow oral argument. The State

says that procedural due process does not require oral argument on a motion

and that the trial court properly exercised its discretion by not holding a hearing.




       1
        The parties agree that this appeal is not moot. See In re Det. of M.K., 168 Wn.
App. 621, 625, 279 P.3d 897 (2012) (holding that an appeal of an involuntary
commitment which has lapsed is not moot because the commitment “may have adverse
consequences on future involuntary commitment determinations”).


                                           2
No. 83306-5-I/3


We conclude the trial court did not violate M.N.’s right to due process.2

       “We review alleged violations of due process de novo.” In re Welfare of

D.E., 196 Wn.2d 92, 102, 469 P.3d 1163 (2020).

       The Fourteenth Amendment to the United States Constitution guarantees

that government will not deprive an individual of “life, liberty, or property, without

due process of law.” And Article I, section 3 of the Washington Constitution

guarantees that “[n]o person shall be deprived of life, liberty, or property, without

due process of law.” “[T]he state constitution does not afford greater due

process protections than the federal constitution.” Prostov v. State, Dep’t of

Licensing, 186 Wn. App. 795, 810 n.12, 349 P.3d 874 (2015). Procedural due

process is flexible and its requirements change based on context but at minimum

it requires notice and an opportunity to be meaningfully heard. In re Det. of

Stout, 159 Wn.2d 357, 370, 150 P.3d 86 (2007); In re Pers. Restraint of Bush,

164 Wn.2d 697, 704–05, 193 P.3d 103 (2008).

       M.N. relies on PCLR 7(a)(12)(A) to contend that the court failed to follow

the mandated procedure by not hearing oral argument and that such a failure

violated his right to due process. PCLR 7(a)(12)(A) provides that a motion for


       2
          The State contends that RAP 2.5(a) precludes our review of this appeal
because M.N. did not object to the lack of oral argument below. But M.N. notes that he
did not have an opportunity to so object. The State does not cite authority explaining
how M.N. should have preserved error in this situation. M.N. likewise does not cite
applicable authority. In any event, we have the discretion to address the merits of this
case in the interest of fundamental justice. See State v. Card, 48 Wn. App. 781, 784,
741 P.2d 65 (1987) (“RAP 2.5(a) is phrased to allow the court discretion to refuse to
hear arguments raised for the first time on appeal—it says the court “may” refuse.
Washington courts have allowed issues to be considered for the first time on appeal
when fundamental justice so requires.”). To the extent RAP 2.5(a) applies, we exercise
this discretion.


                                            3
No. 83306-5-I/4


revision “shall be scheduled for argument . . . no later than 30 days from the

Commissioner’s written order.” But the State responds that PCLR 7(a)(10)

establishes that hearing oral argument is within the discretion of the superior

court. PCLR 7(a)(10) provides that the court “may, in its discretion or for good

cause shown, waive oral argument for civil motions.” M.N. does not explain how

the court abused its discretion under PCLR 7(a)(10).

       The court’s exercise of its discretion to waive oral argument for M.N.’s

motion does not violate his due process right because that right does not

guarantee oral argument on motions.3 See Rivers v. Wash. State Conf. of

Mason Contractors, 145 Wn.2d 674, 697, 41 P.3d 1175 (2002) (“‘oral argument

[on a motion] is not a due process right’” (alteration in original)) (quoting Hanson

v. Shim, 87 Wn. App. 538, 551, 943 P.2d 322 (1997)); State v. Bandura, 85 Wn.

App. 87, 92–93, 931 P.2d 174 (1997) (rejecting appellant’s claim that the “trial

court violated his right to procedural due process when it denied him an

opportunity to orally argue his post-trial motion” because procedural due process




       3
         We recognize the significance of M.N.’s motion for revision, which challenged
the imposition of 180 days of involuntary commitment. See In re Det. of M.S., 18 Wn.
App. 2d 651, 656, 492 P.3d 882 (2021), review denied, 501 P.3d 134 (Wash. 2022)
(noting that civil commitment is a “‘significant deprivation of liberty’” (quoting Addington
v. Texas, 441 U.S. 418, 425, 99 S. Ct. 1804, 60 L. Ed. 2d 323 (1979))). But we also
recognize the procedural context of the motion: It followed an ITA hearing at which M.N.
had the right to a jury trial—which he waived—and the right to present evidence in
accordance with “the constitutional guarantees of due process of law and the rules of
evidence under RCW 71.05.217.” RCW 71.05.310; see also PCLR 0.4(a)(3), 7(b)(3)
(ITA cases proceed before a commissioner unless a jury trial is requested);
RCW 71.05.310 (right to jury trial), 71.05.217 (right to present evidence). At the revision
motion stage, the superior court does not review new evidence, it instead reviews de
novo the commissioner’s decision based on the evidence before the commissioner. See
State v. Ramer, 151 Wn.2d 106, 113, 86 P.3d 132 (2004).


                                             4
No. 83306-5-I/5


“does not mandate oral argument on a written motion”).4 M.N. had the

opportunity to be meaningfully heard via his written argument in his motion as

guaranteed by procedural due process. See Bandura, 85 Wn. App. at 93

(“Rather, oral argument is a matter of discretion, so long as the movant is given

the opportunity to argue in writing his or her version of the facts and law.”).5

       We affirm.




 WE CONCUR:




       4
          See Chen v. Halamay, No. 76929-4-I, slip op. at 15–16 (Wash. Ct. App. Feb.
10, 2020) (Unpublished) (“procedural due process does not mandate oral argument on a
written motion”) https://www.courts.wa.gov/opinions/ pdf/769294.pdf, review denied, 196
Wn.2d 1017, 474 P.3d 1058 (2020), cert. denied, 141 S. Ct. 2805 (2021); see GR 14.1
(“Washington appellate courts should not, unless necessary for a reasoned decision, cite
or discuss unpublished opinions in their opinions.”).
        5
          Chen, No. 76929-4-I, slip op. at 16 (noting that the appellant “had ample
opportunity to advance her arguments in writing”); see GR 14.1.


                                           5